Title: To Thomas Jefferson from John Page, 25 April 1803
From: Page, John
To: Jefferson, Thomas


          
            Rosewell April 25th. 1803
          
          Your letter, my dear and much respected Friend, was handed to me at Richmond, after 9 O’Clock at night, at the instant of my return from my sad visit to my dying Brother.
          I should have acknowledged the receipt of it on the following Morning, had I not been so much indisposed, by taking cold in walking the night of my Journey over much of wet bad roads, to be scarcely able to perform the duties of my office. I then resolved that I would express the high pleasure it gave me, on my return home, whither I was immediately to set out, to bring up my Wife Family & Furniture, & where I supposed I should have more leisure to find expressions suitable to the occasion, & adequate to my feelings.
          But on my arrival here, & to this very day, I could find not an hour for retirement; as my Children immediately collected themselves & Friends together to take leave of me, & to celebrate their Sister’s wedding, when they found that I could not accommodate them in Richmond.
          Accept then my Friend, of this long detail of Facts, as an Apology for my long delay in acknowledging the receipt of your highly valued letter.—The leisure I wanted to enable me to find suitable Expressions, I now plainly see time itself could not furnish, even if my talents as a writer, were not so unequall to my Sensibility. I had experienced a sufficient Proof of your Friendship in the lucrative Office which you bestowed on me, and in the delicate manner in which you had inclined my preference to it. But proud as I am of the friendship of such a Man as you are, I will confess that my pride is encreased by your approbation of my public character.
          Your Congratulations on my late Appointment are truly grateful to my proud feelings; and render the Office dear to me indeed; as it has held me up to the world, as having deserved well of my country, & has furnished me with your invaluable testimony in support of that opinion. I rejoice that I was not elected, till I had the Proof of your inclination to reward my Services more substantially, & till I could have the Congratulations of the most exalted, & most deservedly exalted Character, I will not say in the United States, but upon earth. I do not flatter you my dear Jefferson, your Country thinks as I do, & the world will confirm what I say. And it is but Justice to your Character & Feelings, that one who has known your Talents & worth from your early Youth, & has seen with delight & Admiration the happy application of them, through a long series of Years, to the support of Civil & religious liberty, & to the Establishment of the glorious Independence of the United States, should declare to you, as he has repeatedly to the world his high Sense of your meritorious Services.
          I have one advantage in delaying my acknowledgements respecting your Letter till now, & that is, that I can now add Mrs. Page’s Thanks to mine, & desire as I do your Acceptance of them. If possible, Our Obligations are encreased by your friendly invitation to Monticello. And greatly are you indeared to us by the benevolent & amiable expressions used respecting your Neighbour our Friend. But we want no inducements of that sort to visit you. We could with pleasure spend the time you propose at Monticello, with you, were it in an Island inhabited by yourself & Family alone.
          Curses on the Tongue of Slander! Perdition seize the wretches who would open the Scars of wounded Friendship, to gratify private resentment & party Spirit.
          I can only say at present that if in our power we will with great pleasure wait on you.
          I am with the highest respect & Esteem dear Sir Your most obedient humble Servant
          
            John Page
          
        